Citation Nr: 1041705	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-33 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for vasomotor rhinitis.

2.  Entitlement to an initial compensable rating for status post 
repair of fracture of the left first metacarpal (MCP) with 
osteoarthritis and scar of the left thumb (formerly 
metacarpophalangeal joint (MCPJ) hypermobility of the left thumb) 
(left thumb disability), prior to June 26, 2008 and from 
September 1, 2008.

3.  Entitlement to an initial compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to August 2005.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision, in which the RO denied 
the Veteran's claims for service connection for vasomotor 
rhinitis, for sinusitis and for a left hand condition.  In a 
January 2007 rating decision issued in February 2007, the RO 
granted service connection for MCPJ hypermobility of the left 
thumb and assigned an initial noncompensable disability rating, 
effective September 1, 2005.  In a September 2007 rating decision 
issued in October 2007, the RO granted service connection for 
sinusitis and assigned an initial noncompensable disability 
rating, effective September 1, 2005.  In a February 2010 rating 
decision issued in March 2010, the RO recharacterized the 
Veteran's left thumb disability as status post repair of fracture 
of the left first MCP with osteoarthritis and scar of the left 
thumb and assigned a temporary total rating (TTR) based on 
surgical or other treatment necessitating convalescence under the 
provisions of 38 C.F.R. § 4.30, effective June 26, 2008, and 
assigned a noncompensable disability rating, effective September 
1, 2008.  

Additional evidence was added to the record after a supplemental 
statement of the case (SSOC) was issued in May 2010.  As this 
evidence was not pertinent to the issues decided on appeal, the 
Board may proceed with a decision on the merits.  See 38 C.F.R. 
§ 20.1304 (2010).

The issue of entitlement to an initial compensable rating for 
sinusitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's vasomotor rhinitis had its onset in service.

2.  Prior to June 26, 2008 and from September 1, 2008, the 
Veteran's left thumb disability has been manifested by a gap of 
less than one inch between the thumb and the fingers, MCP 
hyperextension laxity, tenderness, trigger tendonitis, weakness, 
and osteoarthritis; it has not been manifested by ankylosis. 

3.  From September 1, 2008, the Veteran's left thumb disability 
was also manifested by a nonpainful, linear superficial scar 
measuring 2.3 cm by 0.2 cm.



CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for 
service connection for claimed vasomotor rhinitis are met.  38 
C.F.R. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303, 4.14 (2010).

2.  Resolving all doubt in the Veteran's favor, the criteria for 
an initial 10 percent rating for status post repair of fracture 
of the left first MCP with osteoarthritis and scar of the left 
thumb, prior to June 26, 2008 and from September 1, 2008, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5024, 5228 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), as amended, 
and implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA's 
notice requirements may, nonetheless, be satisfied if any errors 
in the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Initially, in this decision, the Board grants service connection 
for vasomotor rhinitis, which constitutes a complete grant of the 
benefit sought on appeal.  As such, no discussion of VA's duty to 
notify and assist is necessary with regard to this issue.

Collectively, pre- and post-rating letters, dated in October 2005 
and August 2006, described the evidence necessary to substantiate 
a claim for service connection, and met all of the requirements 
noted above; including informing the Veteran that it was 
ultimately her responsibility to see to it that any records 
pertinent to his claim are received by VA.  The August 2006 
letter also included notice as to how disability ratings and 
effective dates are assigned, and the type of evidence that 
impacts these types of determinations, consistent with Dingess.  
This notification would also apply to the "downstream" issue of 
entitlement to a higher initial rating.  The United States Court 
of Appeals for Veterans Claims (Court) has held that once service 
connection is granted the claim is substantiated, additional VCAA 
notice is not required; and any defect in the notice is not 
prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); 
Dingess, 19 Vet. App. at 491.  A September 2007 statement of the 
case (SOC) provided notice of the applicable rating criteria with 
regard to the Veteran's left thumb disability; while February and 
May 2010 SSOCs readjudicated the matters decided on appeal after 
the Veteran responded and further development was completed.  The 
Veteran has had ample opportunity to respond or supplement the 
record, and is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  She has not alleged that notice in this case was less 
than adequate.  Consequently, any error in the sequence of events 
or content of the notice is not shown to prejudice the Veteran or 
to have any effect on the matters decided on appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matters herein decided, at this juncture.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a 
party alleging defective notice has the burden of showing how the 
defective notice was harmful).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A. The Veteran's 
service treatment records, post-service VA, service department 
facility, and private physician statements and treatment records 
have been associated with her claims file.  The claims file 
contains all pertinent/identified records that could be obtained 
and all evidence constructively of record has been secured.  
Additionally, the Veteran has been afforded several VA 
examinations for the disabilities in issue, the most recent one 
in October 2009, which with the other evidence of record, the 
Board finds are adequate for rating purposes.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  Thus, VA's duty to assist 
is met and the Board may address the merits of the claims decided 
on appeal.

I.  Service Connection

The Veteran contends that she currently suffers from vasomotor 
rhinitis (also claimed as chronic sinusitis), as a result of her 
military service.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Medical evidence is required 
to prove the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence as to any issue material to the determination, 
the benefit of the doubt is afforded to the Veteran.

Considering the claim for service connection for vasomotor 
rhinitis in light of the record and the governing legal 
authority, and resolving all doubt in the Veteran's favor, the 
Board finds that service connection is warranted.  

In October 2007, the RO granted service connection for sinusitis 
and assigned an initial noncompensable disability rating, 
effective September 1, 2005.  In this regard, the Board notes 
that service connection for sinusitis was based upon the 
Veteran's service treatment records reflecting treatment for 
sinusitis in November 1999, February 2000, and July 2000, among 
others.  Moreover, during her April 2005 retirement examination, 
the Veteran reported that she had experienced symptoms due to a 
sinus condition over the previous ten years, including watering 
eyes, nasal drainage, and headaches.  During a November 2005 VA 
examination, she alleged that she had been suffering from 
allergic rhinitis since 1989, that she has had sinus problems, 
and that sinusitis occurred constantly.  During attacks, the 
Veteran stated that she was incapacitated as often as once yearly 
with the incident lasting for four weeks and requiring antibiotic 
treatment.  Headaches accompanied her sinus attacks and were 
manifested by interference with breathing through the nose and 
purulent nasal discharge.  Sinus x-rays were within normal 
limits.  The November 2005 VA examiner diagnosed sinusitis.  

An October 2007 private evaluation report for vertigo reflects a 
recommendation of a trial of Astelin nasal spray for nonallergic 
rhinitis, following the Veteran's self-reported history of 
frequent clear rhinorrhea over the years often associated with 
temperature changes with no response to nasal sprays and 
antihistamines.  ENT examination was within normal limits.

Here, service records show treatment for sinusitis and upper 
respiratory infections.  In post-service treatment and 
examination records, rhinitis has been diagnosed based on the 
Veteran's self-reported history of chronic allergic rhinitis and 
nonallergic rhinitis.  The evidence is, therefore, in favor of a 
finding that the Veteran has current rhinitis.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).

Even though the November 2005 VA examiner did not diagnosis 
rhinitis, he did note that the Veteran alleged that she had been 
suffering from allergic rhinitis since 1989, that she has had 
sinus problems, and that sinusitis occurred constantly.  
Moreover, during her April 2005 retirement examination, the 
Veteran reported that she had experienced symptoms due to a sinus 
condition over the previous ten years, including watering eyes, 
nasal drainage, and headaches.  She is competent to report the 
symptoms of rhinitis, which are similar to those for sinusitis.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
due consideration to both pertinent medical and lay evidence in 
evaluating a claim for disability benefits.  See Davidson v. 
Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  In Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a lay person is competent to identify the 
medical condition, (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

The Veteran has reported in various statements and during 
evaluations that she has had problems with her sinuses and 
symptoms of rhinitis, especially seasonal, since service.  Her 
statements provide competent and credible evidence of vasomotor 
rhinitis during active duty and continuity of symptoms since 
service discharge.  In light of Davidson and Jandreau, and 
resolving all doubt in the Veteran's favor, the Board finds that 
service connection is warranted for vasomotor rhinitis.  

III. Higher Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the 
question for consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the effective 
date of the grant of service connection to consider the 
appropriateness of "staged rating" (i.e., assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
substantiated by x-ray finding is to be rated as degenerative 
arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  The interphalangeal, MCP and carpal joints of the upper 
extremities are considered minor joints.  38 C.F.R. § 4.45.  In 
the absence of limitation of motion, the disability is to be 
rated as follows: with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, 20 percent; with x- ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, 10 percent.  38 C.F.R. § 4.71a.  

Regulations provide that when a disability not specifically 
provided for in the rating schedule is encountered, it will be 
rated under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Tenosynovitis is rated under Diagnostic Code 5024, which will be 
rated on limitation of motion of the affected part(s), as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, weakness, 
excess fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. at 
53.

Except for the period of convalescence following the June 2008 
surgery, the Veteran's left thumb disability has been rated 
noncompensable under Diagnostic Code 5228, pertaining to 
limitation of motion of the thumb.  Under Diagnostic Code 5228, 
the criteria for a 10 percent rating is a gap of one to 2 inches 
(2.5 to 5.1 cm.) between the thumb pad and the fingers with the 
thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228.

On VA examination in November 2005, November 2006 and October 
2009, the Veteran was noted to be right handed.  She could tie 
shoelaces and fasten buttons without difficulty.  The Veteran 
could also pick up a piece of paper and tear it without 
difficulty.  On examination of hand dexterity, the left hand 
fingertips could approximate the proximal transverse crease of 
the palm.  With the thumb attempting to oppose the fingers, the 
measurement between the tip of the left thumb and the tips of the 
remaining fingers of the left hand was 0 cm.  Left hand strength 
was within normal limits.  Joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  Range of motion of the left 
thumb was within normal limits with abduction to 70 degrees and 
flexion to 60 degrees on the left hand.  Left hand x-rays were 
within normal limits in November 2005 and no diagnosis of a left 
hand disorder was given.  A diagnosis of left thumb joint 
hypermobility was given by the November 2006 VA examiner.  
October 2009 x-rays were abnormal, revealing an orthopedic pin in 
the distal diametaphysis of the first MCP, without any underlying 
fracture.  There was mild degenerative narrowing of the 
radiocarpal joint space.  The diagnosis was status post repair of 
fracture of the left first MCP with healed surgical scar of the 
left thumb and osteoarthritis.  The subjective factors were 
history of left thumb repair surgery with residual scar; the 
thumb is bulky and clumsy looking; drop things when picking them 
up; has an ugly appearance; feels heavy; stiffness and loss of 
range of motion.  The effect of the condition on the claimant's 
usual occupation and daily activity was no limitation.

Private treatment records dated from January 2008 to July 2008 
revealed tenderness of the thumb volar with a nodule and mild 
clicking and left thumb MCP joint hyperextension laxity and 
trigger thumb in January 2008.  The thumb was splinted and an 
injection was given.  Similar findings were noted on examination 
in February 2008.  On June 26, 2008, the Veteran underwent left 
thumb volar plate capsulodesis under general anesthesia.  
Following surgery, she was given antibiotics for an infection.  

Service department facility records from the Kenner Army Medical 
Center reflect that the infection had resolved by August 2008, 
although there was pain and swelling noted at the surgical site.  
No hand abnormalities were noted on subsequent follow-ups; 
however, the Veteran complained that she could not fully abduct 
the left thumb in December 2009.  The assessment was 
tenosynovitis of the left thumb.

Based on the findings of the VA examinations and post-service 
treatment records, during the periods under appeal, there was no 
gap when attempting to oppose the left thumb to the fingers, and 
the findings do not more nearly approximate or equate to a gap of 
one to 2 inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers, so as to 
warrant a higher initial rating based on limitation of motion 
alone, under Diagnostic Code 5228.  Moreover, the left thumb has 
not been manifested by ankylosis so as to warrant a 10 percent 
rating under Diagnostic Code 5224.  38 C.F.R. § 4.71a, Diagnostic 
Code 5224.

Additionally, the October 2009 VA examination revealed a 
nonpainful, linear scar measuring 2.3 cm by 0.2 cm.  There was no 
skin breakdown or underlying tissue damage.  Inflammation and 
edema were absent.  There was no keloid formation.  The scar was 
not disfiguring and did not limit function or the Veteran's 
motion.  Therefore, a separate rating for scarring is not 
warranted under 38 C.F.R. § 4.118.

However, considering functional loss due to pain, weakness, 
stiffness, swelling, perceived deformity, and incoordination 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and resolving all doubt in 
the Veteran's favor, the Board finds that the Veteran's left 
thumb disability more nearly approximates an initial 10 percent 
rating under Diagnostic Code 5228, for the periods under appeal.  
In this regard, the Board notes that Veteran's subjective 
complaints of hyperextension, weakness and tenderness prior to 
surgery and of an ugly, bulky and clumsy looking thumb in 
appearance, dropping items when picking them up, feelings of 
heaviness and stiffness, and purported loss of range of motion.  
38 C.F.R. § 3.102.

IV. Other Considerations

Also considered by the Board is whether the Veteran's left thumb 
disability warrants referral for extraschedular consideration.  
The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  There 
is no showing that the Veteran's left thumb disability reflects 
so exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than the 10 percent already 
assigned on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).

There have been no reports of symptomatology that is outside of 
that contemplated by the rating schedule as the current symptoms 
are contemplated by the schedular rating already assigned.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  The record does not show 
that the Veteran's left (non-dominant) thumb disability has 
required hospitalization or suggests that this disability would 
markedly impact on the Veteran's ability to engage in employment.  
In the absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  

Finally, the Board notes that the record is negative for evidence 
that the Veteran is unemployable due to her service-connected 
disabilities.  Nor does the Veteran so claim.  Moreover, the 
evidence of record shows that she has been employed as a private 
contractor at Fort Lee, Virginia, during the entire appeal 
period.  Therefore, remand or referral of a claim for a total 
rating due to individual unemployability (TDIU) is not necessary 
under the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 
(2009).


ORDER

Service connection for vasomotor rhinitis is granted.

Prior to June 26, 2008 and from September 1, 2008, an initial 10 
percent rating for status post repair of fracture of the left 
first MCP with osteoarthritis and scar of the left thumb, is 
granted, subject to the provisions governing the award of 
monetary benefits.


REMAND

In a VA Form 9 received in October 2007, the Veteran indicated 
that she was appealing the noncompensable evaluation for 
vasomotor rhinitis (also claimed as chronic sinusitis).  This 
Board interprets this statement as a timely filed NOD as to 
initial disability rating for sinusitis assigned by the September 
2007 rating decision that granted service connection for 
sinusitis.  Thus, she must be furnished an SOC that addresses 
this issue.  See 38 C.F.R. § 19.29 (2010); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  However, there is no indication 
that an SOC with respect to entitlement to an initial compensable 
rating for sinusitis has ever been issued.  Consequently, this 
matter must be remanded for the issuance of an SOC.  The Board 
emphasizes, however, that to obtain appellate review of an issue 
not currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and his 
representative an SOC on the issue of 
entitlement to an initial compensable 
rating for sinusitis, along with a VA Form 
9, and afford them the appropriate 
opportunity to submit a substantive appeal 
perfecting an appeal on this issue.

The Veteran and his representative are 
hereby reminded that to obtain 
appellate review of entitlement to an 
initial compensable rating for 
sinusitis, a timely appeal must be 
perfected.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


